 Case 3:21-cv-01614-B Document 60-1 Filed 09/07/21              Page 1 of 1 PageID 1128



                        IN THE UNITED STATES DISTRICT COURT
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 BISOUS BISOUS LLC,                             §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §
                                                §          C.A. No. 3:21-cv-01614-B
 THE CLE GROUP, LLC,                            §
 BISOU UPTOWN MANAGER, LLC, and                 §
 JOHN DOES 1-10,                                §
                                                §
        Defendants.                             §


                                          ORDER

       Before the Court is The CLE Group, LLC and Bisou Uptown Manager, LLC’s Motion for

1-Day Extension of Time to File Response to Plaintiff’s Motion for Order to Show Cause.

       The Motion is GRANTED. The current deadline is revised as follows:



                           Description                    Deadline
                     Deadline to Respond to
                                                September 9, 2021
                     Plaintiff’s Motion for
                     Order to Show Cause


       SO ORDERED.


       September __, 2021

                                                    ______________________________
                                                    JANE J. BOYLE
                                                    JUDGE
